Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 1 of 22 PageID# 155



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

Nicholas Charles Secret,
      Petitioner,

V.                                                                   I:19cvl386(LO/TCB)

Commonwealth of Virginia,
     Respondent.

                                   MEMORANDUM OPINION


         Virginia inmate Nicholas Charles Secret("Secret" or "petitioner") filed a petition for writ

of habeas corpus under 28 U.S.C. § 2254, challenging the validity of his convictions—entered in

the Circuit Court of Louisa County—ofarson and attempted murder in the first degree. S^ Dkt.

No. 1. Respondent has filed a motion to dismiss and Rule 5 Answer, supported by a legal brief.

See Dkt. Nos. 4-6. Petitioner, despite having been provided the notice required by Local Civil

Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)[Dkt. No. 7], did not file an

opposition to respondent's motion. For the reasons explained below, respondent's motion to

dismiss will be granted, and Secret's petition for writ of habeas corpus will be dismissed.

                                          I. Background

         On January 30,2015, in the Circuit Court of Louisa County, ajury convicted Secret of

one count ofarson and nine counts of attempted first-degree murder. Record No. 170540, p.

569. On June 20,2015,the trial court sentenced petitioner to twenty-three years' incarceration.

     at p. 571. This conviction and sentencing represented the culmination of events that began to

transpire approximately a year-and-a-half earlier.

         In September 2013, petitioner met Paxus Calta, a member of the "Acorn Community," an

intentional community then consisting of approximately thirty individuals. Id at pp. 739-40.
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 2 of 22 PageID# 156
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 3 of 22 PageID# 157
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 4 of 22 PageID# 158
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 5 of 22 PageID# 159
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 6 of 22 PageID# 160
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 7 of 22 PageID# 161
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 8 of 22 PageID# 162
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 9 of 22 PageID# 163
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 10 of 22 PageID# 164
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 11 of 22 PageID# 165
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 12 of 22 PageID# 166
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 13 of 22 PageID# 167
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 14 of 22 PageID# 168
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 15 of 22 PageID# 169
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 16 of 22 PageID# 170
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 17 of 22 PageID# 171
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 18 of 22 PageID# 172
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 19 of 22 PageID# 173
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 20 of 22 PageID# 174
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 21 of 22 PageID# 175
Case 1:19-cv-01386-LO-TCB Document 11 Filed 06/26/20 Page 22 of 22 PageID# 176
